Case 5:18-cv-00541-EEF-MLH Document 463 Filed 09/21/21 Page 1 of 3 PageID #: 23257




   MINUTES [0:20]
   September 21, 2021

   ELIZABETH E. FOOTE
   UNITED STATES DISTRICT COURT
   WESTERN DISTRICT OF LOUISIANA
   SHREVEPORT DIVISION

   ANTHONY TELLIS, ET AL.                                 CIVIL ACTION NO. 18-541

   VERSUS                                                 JUDGE ELIZABETH E. FOOTE

   JAMES M. LEBLANC, ET AL.                               MAGISTRATE JUDGE HORNSBY

          On September 21, 2021, the Court convened a telephone status conference in the above-

   captioned matter. Melanie Bray, Jonathan Trunnel, Emma Douglas, and Megan Snider participated

   on behalf of Plaintiffs. Randy Robert, Connell Archey, and Keith Fernandez participated on behalf

   of Defendants. Michael Schimpf is the law clerk in this matter, and any further questions about the

   minutes should be directed to him.

          Previously, the Court bifurcated the bench trial in this matter into two phases. See Record

   Document 459. The first phase, the liability phase, will be tried in January of 2022 and will be based

   on evidence as of March 2020. At this time, the Court anticipates that the January 2022 trial will be

   conducted by Zoom Videoconference. However, the Court will reevaluate the situation closer to

   trial. The Court notified the parties that the Court will recess at noon on Friday, January 21, 2022,

   and it will resume the trial on Tuesday, January 25, 2022.

          The main purpose of this status conference was to discuss the proposed scheduling timeline

   for the potential second phase, the remedy phase. During the remedy phase, the Court will allow the

   parties to present evidence of current conditions at the prison, albeit with an appropriate cutoff date

   for discovery. This trial will only occur if the Court finds any violations in the liability phase.
Case 5:18-cv-00541-EEF-MLH Document 463 Filed 09/21/21 Page 2 of 3 PageID #: 23258




          The Court asked the parties how long they expect the potential remedy phase to last. The

   parties agreed that allocating two weeks for the remedy phase was appropriate. The Court then

   discussed the proposed start date of July 11, 2022. The Court explained that it has open the week of

   July 11, 2022; however, the Court’s docket is full the week of July 18, 2022. After discussing the

   matter, the Court SET the potential remedy phase for two weeks: July 11–15, 2022 and July 25–

   29, 2022. If the Court’s docket becomes open for the week of July 18, 2022, the Court will promptly

   notify the parties. At this time, the Court intends to hold the remedy phase in person and in

   Courtroom 2 in Shreveport, Louisiana. The Court stated that if any portion of this trial is in person,

   the Court is equipped to handle some of the testimony through live video. The Court ADOPTED

   the jointly proposed scheduling timeline, which is set forth on page 3 of the minutes.

          The Court inquired as to whether Defendants had time to review the recent class certification

   ruling. See Record Document 462. Defendants stated that they are in the process of deciding whether

   to seek an appeal pursuant to Federal Rule of Civil Procedure 23(f). The Court observed that a Rule

   23(f) appeal “does not stay proceedings in the district court unless the district judge or the court of

   appeals so orders.” Fed. R. Civ. P. 23(f). Additionally, “stays issued pursuant to Rule 23(f) are

   discretionary and rare.” A. A. by & through P.A. v. Phillips, No. 19-00770, 2021 WL 2589180, at *1

   (M.D. La. June 24, 2021) (quoting In re Cobalt Int'l Energy, Inc. Sec. Litig., No. 14-3428, 2017 WL

   3620590, at *4 (S.D. Tex. Aug. 23, 2017)).

          The Court noted that Defendants complied with the Court order in good faith without waiving

   their legal objection. Defendants preserved their objection that the current conditions of the prison

   should considered all the way through trial and up to judgment.




                                                Page 2 of 3
Case 5:18-cv-00541-EEF-MLH Document 463 Filed 09/21/21 Page 3 of 3 PageID #: 23259




   Remedy Phase Scheduling Timeline

         September 27, 2021 Plaintiffs will provide initial written discovery requests to
                            Defendants. Written discovery is limited to 25 Interrogatories and 35
                            Requests for Production. Plaintiffs will seek leave of court if
                            additional discovery is needed. Defendants will provide any
                            supplemental written discovery on a 60-day rolling basis through
                            March 31, 2022. All final responses to discovery requests through
                            March 31, 2022 will be produced by April 15, 2022.

         October 11, 2021      Defendants provide any objections to written discovery requests.

         October 27, 2021      Defendants provide initial responses to written discovery requests.

         November 26, 2021     Plaintiffs must file any motions to compel written discovery requests
                               propounded on September 27, 2021.

         February 14, 2022     Parties will exchange good faith may call witness lists.

         March 15–31, 2022     Plaintiffs to schedule expert walkthrough and interviews during this
                               time period. The parties anticipate needing 3 days to complete
                               walkthroughs and confidential interviews, depending upon expert
                               schedules and needs.

         March 31, 2022        Fact cutoff date for remedy phase and close of fact discovery for
                               remedy phase.

         April 15, 2022        Deadline for Defendants’ Experts’ Supplemental Reports. Deadline
                               for final production of responses to all discovery requests through
                               cutoff date of March 31, 2021.

         April 30, 2022       Deadline for Plaintiffs’ Experts’ Supplemental Reports.

         May 10, 2022         Deadline for Defendants’ Experts’ Rebuttal Reports.

         June 3, 2022         Deadline for Expert Depositions.

         July 11, 2022 and    Remedy Phase hearing to be held.
         July 25, 2022




                                            ELIZABETH ERNY FOOTE
                                            UNITED STATES DISTRICT JUDGE


                                           Page 3 of 3
